Case 20-10850-mdc        Doc 20    Filed 03/03/20 Entered 03/03/20 11:04:58              Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

   IN RE: James C. Sommar                        :        Chapter 13
          Christine M. Sommar                    :
                                                 :
                                  Debtors        :        No.:    20-10850-mdc

       NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that pursuant to the Federal Rules of Bankruptcy

   Procedure, William D. Schroeder, Jr., appears in the captioned Chapter 13 case as

   counsel for Edward G. Murphy Profit Sharing and Retirement Plan, Edward

   Murphy, Plan Administrator. Please send all notices issued in this case to the

   undersigned at the address below.

          PLEASE TAKE NOTICE that the undersigned appears for EDWARD G.

   MURPHY PROFIT SHARING AND RETIREMENT PLAN (“the Creditor”), and

   pursuant to Bankruptcy Rule 2002(g) and 2002(h) and 9007 and §1109(b) of the

   Bankruptcy Code. William D. Schroeder, Jr. demands that all notices that are required to

   be given in this case and all papers that are required to be served in this case, be given to

   and served upon the undersigned at the office, post office address and telephone number

   and email set forth below.

          PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not

   only the notices and papers referred to in the Rules specified above, but also includes,

   without limitation, orders and notices of any application, motion, petition, pleading,

   request, complaint or demand, whether formal or informal, whether written or oral

   whether transmitted or conveyed by mail, delivered, telephone, email, telex or otherwise
Case 20-10850-mdc       Doc 20     Filed 03/03/20 Entered 03/03/20 11:04:58              Desc Main
                                   Document     Page 2 of 2



   which affect or seek to affect in any way the Creditor’s rights or interest, with respect to

   Debtor or the property of the estate.


   Dated:      3/3/20                            Signed: /s/William D. Schroeder, Jr.
                                                        Attorney for Creditor
                                                        William D. Schroeder, Jr.
                                                        920 Lenmar Drive
                                                        Blue Bell, PA 19422
                                                        (215) 822-2728
                                                        schroeder@jrlaw.org
